Citation Nr: 0631188	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to an increased rating for service-
connected hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

The Board previously issued a decision in October 2004 
denying entitlement to an increased rating for tinnitus.  The 
veteran appealed that decision to the Court of Veterans 
Claims ("Court").  In May 2005, the Court vacated and 
remanded the Board's October 2004 decision pursuant to a 
Joint Motion for Remand.  The remand was due to the Court's 
decision in Smith v. Nicholson,  19 Vet. App. 63 (2005).  The 
veteran's case was, thereafter, stayed by VA pending the 
outcome of an appeal of the decision in the Smith case to the 
Court of Appeals for the Federal Circuit.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006) , the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations (38 C.F.R. § 4.25(b) and Diagnostic Code 6260) 
that limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 





ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran filed a claim for an increased rating for hearing 
loss in August 2002.  In a October 2002 rating decision, the 
veteran was awarded an increased rating of 40 percent for his 
hearing loss and service connection for tinnitus, with a 
rating of 10 percent disability.  In his June 2003 statement, 
the veteran discusses his hearing loss stating that he had 
been told by the doctors that it is "very, very bad" and, 
though they gave him a hearing aid for his right ear, they 
told him they could do nothing for his left ear because it is 
"so badly diseased."  

The Board construes the veteran's statements as a Notice of 
Disagreement with the RO's October 2002 Rating Decision with 
regard to the increased rating for his hearing loss.  
However, the Statement of the Case issued in February 2004 
only addressed the tinnitus claim.  The veteran's notice of 
disagreement as to the increased rating for hearing loss is 
still pending.  It is proper to remand this claim because the 
veteran has not been provided a Statement of the Case on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the Statement of the 
Case only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the case as to 
the issue of entitlement to an increased rating as 
to hearing loss.  The appellant should be informed 
that he must file a timely and adequate substantive 
appeal in order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal is not 
filed, the claim should not be certified to the 
Board.  If a timely substantive appeal is received, 
subject to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


